                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                ___________________________


UNITED STATES OF AMERICA,

               Plaintiff,

       vs.                                                                    1:19-cr-01991 KWR

ANTONIO CARRILLO,

               Defendant.


                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court upon Defendant’s Motion for Bill of Particulars,

filed March 4, 2019 (Doc. 64). Having reviewed the parties’ pleadings and exhibits, the Court

finds that Defendant’s motion is not well-taken and, therefore, is DENIED.

                                        BACKGROUND

       On July 9, 2019, the Grand Jury returned an indictment charging Defendant with one count

of transmitting in interstate or foreign commerce a communication containing a threat to injure the

person of another, in violation of 18 U.S.C. § 875(c).

       The indictment provides:

        On or about June 19, 2019, in Valencia County, in the District of New Mexico, the
       defendant, ANTONIO CARRILLO, knowingly and willfully did transmit in
       interstate commerce via Facebook, an interstate social media company, a
       communication, specifically a social media post, to the American Civil Liberties
       Union, and the communication contained a threat to injure American Civil Liberties
       Union Personnel.

Doc. 10. The alleged threat was posted as a comment on a Facebook thread, and reads as

follows:
        “You Bitches Want a Physical Civil War.. I’m Game..I’ll bring My Farm
        Implements and They will Never find your Bodies..AND for Fun I’ll BURN
        Every ACLU Office in the State.. GO TRUMP GO.!”

Doc. 3 at 6 (complaint). This post was disclosed to Defendant in discovery. Defendant

also allegedly made the following post on Twitter publicly directed to @realDonaldTrump:

        “@realDonaldTrump, YOU Say YOU are going to DEPORT Thousands.. People
        are Saying,; I’LL believe it when I see it..Personally When Civil War Starts.. I’m
        Going to Burn Down EVERY ACLU Office in New Mexico.”

Doc. 3 at 6. The indictment charges Defendant for the Facebook post, but not the Twitter

post.

        Defendant previously filed a motion to dismiss the indictment for failing to include

the true threat element. The Court denied the motion. Doc. 56.

                                           DISCUSSION

        Defendant requests that the Court require the Government to provide a bill of particulars

identifying the person or persons who are alleged to be the target of the threat, and which part of

his Facebook post contains that threat.

        Under Fed. R. Crim. P. 7(c)(1), an indictment must contain a “plain, concise, and definite

written statement of the essential facts constituting the offense charged.” “An indictment is

sufficient if it sets forth the elements of the offense charged, puts the defendant on fair notice of

the charges against which he must defend, and enables the defendant to assert a double jeopardy

defense.” United States v. Chisum, 502 F.3d 1237, 1244 (10th Cir. 2007) (quoting United States v.

Dashney, 117 F.3d 1197, 1205 (10th Cir.1997)). “Therefore, where the indictment quotes the

language of a statute and includes the date, place, and nature of illegal activity, it need not go

further and allege in detail the factual proof that will be relied upon to support the charges.” United

States v. Redcorn, 528 F.3d 727, 733 (10th Cir. 2008) (internal quotation marks omitted), quoting



                                                  2
United States v. Dunn, 841 F.2d 1026, 1029 (10th Cir.1988); United States v. Doe, 572 F.3d 1162,

1173–74 (10th Cir. 2009) (“The indictment need only “quote[ ] the language of a statute and

include[ ] the date, place, and nature of illegal activity.”).

        “The purpose of a bill of particulars is to inform the defendant of the charge against him

with sufficient precision to allow him to prepare his defense.” United States v. Ivy, 83 F.3d 1266,

1281 (10th Cir.) (quotation omitted), cert. denied, 519 U.S. 901 (1996). “[T]he defendant is not

entitled to notice of all of the evidence the government intends to produce, but only the theory of

the government's case.” Id.

        In a Facebook post, Defendant allegedly wrote: “You Bitches Want a Physical Civil War..

I’m Game..I’ll bring My Farm Implements and They will Never find your Bodies..AND for Fun

I’ll BURN Every ACLU Office in the State.. GO TRUMP GO.!” Doc. 3. The indictment provides

that Defendant wrote “a social media post, to the American Civil Liberties Union, and the

communication contained a threat to injure American Civil Liberties Union Personnel.” Doc. 10.

        The indictment tracks the statutory language of the offense charged and includes the time

and location of the alleged threats.1 Reading the indictment and Facebook post together, it is also

clear (1) who Defendant is alleged to have threatened and (2) which part of his Facebook post

contains the alleged threat. Therefore, the Court concludes that the indictment sufficiently gives

notice of the Government’s theory and is sufficient for Defendant to prepare a defense. See, e.g.,

United States v. Nissen, No. CR 19-0077 JB, Doc. 101, 2020 WL 108488, at *12 (D.N.M. Jan. 9,

2020) (finding that § 875(c) indictment with similar language as here sufficient to apprise

defendant of elements of the offense).



1
 18 U.S.C. § 875(c) provides “ Whoever transmits in interstate or foreign commerce any communication containing
any threat to kidnap any person or any threat to injure the person of another, shall be fined under this title or
imprisoned not more than five years, or both.”

                                                        3
       Moreover, the Court need not order a bill of particulars when the Government’s theory of

the case is disclosed elsewhere, such as in discovery, pleadings, or hearings. See United States v.

Jenkins, 313 F.3d 549, 558 (10th Cir. 2002) (government representation at pre-trial hearing

constituted disclosure sufficient to obviate need for bill of particulars).        For example, the

Government disclosed a transcript of an interview between FBI Agent Spaeth and Defendant. Doc.

60-1. The transcript is clear that FBI Spaeth was investigating alleged threats against ACLU

employees in Albuquerque. Id at 23 of 109.

       If the indictment were not already clear, the Court notes that the Government’s theory is

also laid out in a response to a motion in limine, Doc. 60. See United States v. Jenkins, 313 F.3d

549, 558 (10th Cir. 2002) (government representation at pre-trial hearing constituted full

disclosure sufficient to obviate need for bill of particulars). It is clear from that motion that

Defendant is alleged to have threatened ACLU employees. Doc. 60 at 1-2.

       Defendant may be expressing disbelief that the Facebook post could constitute a threat to

ACLU employees. A bill of particulars is not the appropriate remedy. Moreover, as explained in

a prior opinion in this case, the Tenth Circuit appears to allow such cases to go to the jury. United

States v. Wheeler, 776 F.3d 736, 742 (10th Cir. 2015) (concluding that rational jury could find that

Facebook posts urging followers to “kill cops” were true threats).

       The Court also has no doubt that the indictment, along with the record in this case, will be

sufficient to protect Defendant from the risk of double jeopardy. United States v. Levine, 457 F.2d

1186, 1189 (10th Cir. 1972) (“The entire record of the proceedings may be referred to in the event

of a subsequent similar prosecution.”), cited in United States v. Boston, 718 F.2d 1511, 1515 (10th

Cir. 1983) (“the entire record, not just the indictment, may be referred to in order to protect against

double jeopardy if a subsequent prosecution should occur.”); United States v. Washington, 653



                                                  4
F.3d 1251, 1261 (10th Cir. 2011) (entire record may be referred to, in order to protect against

double jeopardy in subsequent proceeding).

       Plaintiff asserts that the discovery given to him is incomplete, because it does not have the

Facebook “thread” or post he was responding to. Therefore, he questions whether he was alleged

to have threatened someone in the Facebook thread instead. A bill of particulars is not an

appropriate means to fix discovery issues, and the indictment is otherwise clear that he is alleged

to have threatened ACLU employees in the State of New Mexico.

       IT IS THEREFORE ORDERED that Defendant’s Motion for Bill of Particulars (Doc.

64) is DENIED for reasons described in this Memorandum Opinion and Order.




                                                5
